Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 2-13, 16-42, 45-57, 63-75, 77 are canceled. Claims 43, 76 are amended. Claims 44, 58-61 are withdrawn.
Claims 1, 14, 15, 43, 62, 76, 78 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claim 76 was objected to because of informalities.
Applicant contends: the claim has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claim 43 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends; the claim has been amended.
In view of applicant’s amendments, the objection is withdrawn.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney of record DeAnn Smith on 2/16/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 44, 58, 59, 60, 61 are canceled.

Claims 1, 14, 15, 43, 62, 76, 78 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 2/22/2018, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

43.    (Currently Amended) The isolated polypeptide comprising the amino acid sequences of gp120 and gp41 subunits of a PIV envelope polypeptide of claim 15, wherein the PIV is SIV, HIV-1, or HIV-2.

62.    (Currently Amended) A method of eliciting an immune response in a subject against a primate immunodeficiency virus comprising administering to the subject a therapeutically effective amount of an agent selected from the group consisting of:
i)    a stabilized primate immunodeficiency virus (PIV) envelope polypeptide trimer complex, wherein (a) each protomeric unit of the complex comprises a gpl20 subunit and a gp41 subunit, or immunogenic fragments thereof, (b) one or more subunits of the complex comprises one or more mutated amino acid residues that increases the stability of the complex, wherein (i) the positions of the one or more mutated residues of the gp120 subunit and/or the gp41 subunit are selected from the group consisting of the residues listed in Tables 6-9 and combinations thereof and (ii) the one or more mutated residues is not at position 535 or 596 of gp41 from HIV-l-JR-FL, and (c) the one or more mutated amino acid residues does not substantially alter the conformation of the native complex, in which the amino acid residues at the positions of the one or more mutated residues are not mutated;
ii)    an isolated polypeptide comprising the amino acid sequences of gpl20 and gp41 subunits of a PIV envelope polypeptide, wherein (a) one or more subunits com[[b]]prises one or more mutated amino acid residues that increases the stability of envelope polypeptide trimer complexes comprising the polypeptide, wherein (i) the positions of the one or more mutated residues of the gpl20 subunit and/or the gp41 subunit are selected from the group consisting of the residues listed in Tables 6-9 and combinations thereof and (ii) the one or more mutated residues is not at position 535 or 596 of gp41 from HIV-l-JR-FL b[[c]]) the one or more mutated amino acid residues does not substantially alter the conformation of the native complex, in which the amino acid residues at the positions of the one or more mutated residues are not mutated;
iii)    an isolated nucleic acid which encodes the polypeptide of ii);
iv)    an expression vector comprising the nucleic acid sequence of iii);
v)    an isolated host cell comprising the expression vector of iv); and
vi)    an immunogenic composition comprising the trimeric complex of i) or the polypeptide of ii), and a pharmaceutically acceptable carrier[[;]] 

to thereby elicit the immune response.

76. (Currently Amended) A method for delaying the onset of, or slowing the rate of progression of, a primate immunodeficiency virus-related disease in a subject infected with a primate immunodeficiency virus, comprising administering to the subject a therapeutically effective amount of an agent selected from the group consisting of:
i) a stabilized primate immunodeficiency virus (PIV) envelope polypeptide trimer complex, wherein (a) each protomeric unit of the complex comprises a gpl20 subunit and a gp41 subunit, or immunogenic fragments thereof, (b) one or more subunits of the complex comprises one or more mutated amino acid residues that increases the stability of the complex, wherein (i) the positions of the one or more mutated residues of the gpl20 subunit and/or the gp41 subunit are selected from the group consisting of the residues listed in Tables 6-9 and combinations thereof and (ii) the one or more mutated residues is not at position 535 or 596 of gp41 from HIV-l-JR-FL, and (c) the one or more mutated amino acid residues does not substantially alter the conformation of the native complex, in which the amino acid residues at the positions of the one or more mutated residues are not mutated;
ii)    an isolated polypeptide comprising the amino acid sequences of gpl20 and gp41 subunits of a PIV envelope polypeptide, wherein (a) one or more subunits comprises one or more mutated amino acid residues that increases the stability of envelope polypeptide trimer complexes comprising the polypeptide, wherein (i) the positions of the one or more mutated residues of the gpl20 subunit and/or the gp41 subunit are selected from the group consisting of the residues listed in Tables 6-9 and combinations thereof and (ii) the one or more mutated residues is not at position 535 or 596 of gp41 from HIV-1-JR-FL, and (b[[c]]) the one or more mutated amino acid residues does not substantially alter the conformation of the native complex, in which the amino acid residues at the positions of the one or more mutated residues are not mutated;
iii)    an isolated nucleic acid which encodes the polypeptide of ii);
iv)    an expression vector comprising the nucleic acid sequence of iii);
v)    an isolated host cell comprising the expression vector of iv); and
vi)    an immunogenic composition comprising the trimeric complex of i) or the polypeptide of ii), and a pharmaceutically acceptable carrier


Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: as indicated in Item #9 of the Non-Final Action issued 9/18/2020, the residues as recited in Tables 6-9 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Claims 1, 14, 15, 43, 62, 76, 78 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648